DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Campanini (US 4,852,915) in view of Fox (US 5,410,894) and Smith (US 2019/0302764).
Campanini discloses: 
▪ Regarding claim 12:  
a mounting bracket (11);
a rotatable body (20) rotatably coupled to the mounting bracket via a rotator at an axis of rotation (Fig. 2 - body rotates from P1 to P2, see also col. 6, In. 48-56); and
▪ Regarding claim 15: The mounting bracket has a stopper portion (16), and
a spring element (34) coupled to the mounting bracket and the rotatable body and
configured to bias the rotatable body toward the stopper portion of the mounting bracket
(col. 6, In. 56-66).
▪ Regarding claim 17: The mounting bracket is fixedly coupled to surface of a trailer or a
chassis or a flatbed (col. 6, In. 10-13).
Campanini does not directly disclose a locking pin, an actuator or a microcontroller.

Fox teaches a gladhand device (Fig. 1) including a locking pin  (16).
▪ Regarding claim 16: The locking pin is configured to move in horizontal
direction or in vertical direction to lock the body (Figs. 5-6 illustrate movement
in the vertical direction in relation to the body to move place the body in the locked position).
Based on the teaching of Fox, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a locking pin in order to provide additional security for the device when disposed in the deployed position.

Smith teaches a locking device (2330) connected to an actuator (2350), and a controller (270) to signal the actuator to move the locking mechanism between a locked and unlocked position.
▪ Regarding claim  13: ¶ 0221 provides for either a solenoid or a step motor.
Based on the teaching of Smith, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include an automated locking feature with the modified Campanini device.  This would be beneficial for reducing operator effort when locking/unlocking the device.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Campanini in view of Fox and Smith as applied to claim 12 above, and further in view of Fujiwara (US 11,094,149).
Campanini, Fox and Smith disclose as discussed above, but do not directly disclose a locking system with a battery or matching digital signatures.
Fujiwara teaches a cargo system with a locking mechanism including a battery (col. 5, In. 21-24 provides for a battery), receiver and processor (col. 4, In. 13-26) in which signals are matched to disengage a locking mechanism (see col 6, In 38-53).
▪ Regarding claim 20: col. 4, In. 26 provides for an internal memory and col. 7, In. 14-42 provides for encrypting key information.
▪ Regarding claim 21: col. 6, In. 51-53 provides for rejecting unmatched information. Based on the teaching of Fujiwara, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include the security system in order to provide a means of ensuring that the cargo is attached to the correct vehicle. This would be beneficial for reducing the chance of transporting the cargo to the wrong location.
Additionally, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the security features in the modified Campanini device in order to provide an additional layer of security, thus ensuring that the vehicles are properly matched.

Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered:
Claim 18 has been cancelled; therefore, the drawing objection has been withdrawn.
Applicant argues that Campanini does not disclose a lock because it does not require authorization for a user to disengage; however, this feature (authorization) is not required for a device to be considered a lock and is not provided in the claims until claims 20 and 21.
Applicant’s arguments regarding the locking pin are based on the claims, as amended, and have been addressed in the rejections above with the incorporation of the Fox reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
November 5, 2022


/JACOB B MEYER/Primary Examiner, Art Unit 3618